Citation Nr: 0725460	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for lymphoma due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
January 1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the RO in Boston, 
Massachusetts.


FINDINGS OF FACT

1.  The medical evidence of record does not show the veteran 
has lymphoma, much less as a result of his military service 
- ionizing radiation exposure included.

2.  Although there is medical evidence confirming the veteran 
has type II diabetes mellitus, there is no medical evidence 
indicating this condition is etiologically related to his 
service in the military, including his alleged exposure to 
ionizing radiation.


CONCLUSIONS OF LAW

1.  The veteran does not have lymphoma as a result of a 
disease or injury incurred or aggravated in service, or which 
may be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

2.  The veteran's type II diabetes mellitus also was not 
incurred or aggravated in service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.309, 3.311.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board wishes to make it clear that 
extensive searches for the veteran's service medical records 
(SMRs), service personnel records, and evidence of exposure 
to ionizing radiation have been unsuccessful.  See Requests 
for Information from the National Personnel Records Center 
(NPRC) - a military records repository, dated in April and 
June 2003; Letters to the Air Force Medical Operations 
Agency, Radiation Health Program, dated in September 2005 and 
June 2006; a Letter from the Air Force Master Radiation 
Exposure Registry dated in June 2006; and Report of Findings 
of Unavailability of Service Medical Records dated in August 
2003.  Officials at the NPRC suspect these records concerning 
the veteran's military service may have been destroyed in a 
1973 fire at that facility, and the Board has no reason to 
doubt that such may be the case.  In any event, as will be 
explained, the veteran's claims fail - not because of 
missing records concerning his military service - but 
primarily for other unrelated reasons.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the U. S. Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), aff'd, No. 02-1077 (December 21, 2006).

The Federal Circuit Court has also held that any errors in 
the provision of VCAA notice, concerning any element of a 
claim, are presumed prejudicial and must be rebutted by VA by 
showing they ultimately amount to mere harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); Simmons v. 
Nicholson, 487 F.3d 892 (2007).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in July 2002, April 2003, June 2003, and 
September 2005.  The April and June 2003 letters informed him 
of the general requirements to substantiate his claims for 
service connection, as well as the mutual obligation between 
VA and himself to obtain additional supporting evidence.  
Those letters also specifically advised him that if he had 
any additional information or evidence that would support his 
claims he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, 19 Vet. App. 103.  In this case, the July 2002, 
April 2003, and June 2003 letters were indeed provided prior 
to the initial adjudication of the claims in September 2003.  
In the March 2005 statement of the case (SOC) and October 
2006 supplemental SOC (SSOC), the RO readjudicated the claims 
based on additional evidence received since the initial 
rating decision in question.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even if there was 
no pre-decisional notice, going back and readjudicating the 
claim once the notice is provided, such as in a SOC or SSOC, 
is sufficient to cure the timing defect).  The veteran did 
not identify or submit any additional evidence in response to 
the SSOC to warrant again readjudicating his claims and 
sending him another SSOC.  See 38 C.F.R. § 19.31.  See also 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his underlying claims for service connection.  
He was not provided, however, Dingess notice concerning the 
downstream disability rating and effective date elements of 
his claims.  But this is inconsequential and, therefore, 
nonprejudicial (i.e., harmless error) because the Board is 
denying his underlying claims for service connection, so 
these downstream disability rating and effective date 
elements are moot.  See again Sanders v. Nicholson, 487 F.3d 
881 (any errors in a VCAA notice, for any of the elements of 
that notice, are presumed to be prejudicial unless rebutted 
by VA).  



As already acknowledged, the veteran's SMRs and service 
personnel records are not currently on file, despite several 
attempts by the RO to obtain this evidence.  When, as here, 
at least a portion of the service medical and personnel 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation, however, does not lower the threshold for an 
allowance of a claim, for example, where the evidence almost 
but not quite reaches the positive-negative balance.  In 
other words, the legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 
46 (1996).

Here, according to correspondence between the RO and the 
NPRC, the NPRC conducted an exhaustive search for the 
veteran's records but was unable to locate them.  The NPRC 
believes the missing records were destroyed in a 1973 fire at 
its facility.  

The RO attempted to obtain evidence of the veteran's alleged 
exposure to ionizing radiation by contacting the Air Force 
Medical Operations Agency (AFMOA).  AFMOA searched the U.S. 
Air Force Master Radiation Exposure Registry but found 
nothing indicating the veteran had been monitored for 
radiation exposure.  Also, because his records may have been 
destroyed in the fire at the NPRC, the RO asked the veteran 
to complete NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) to provide information that could 
be useful in searching for any remaining records.  He 
responded that any records pertaining to his radiation 
exposure had been destroyed due to the highly secretive 
nature of his duties.  So, for all intents and purposes, he 
is readily admitting that any records concerning his alleged 
exposure to ionizing radiation no longer exist, irrespective 
of whether they once did.  Consequently, if what he says is 
indeed true, the Board would not have access to these records 
for consideration in this appeal even had there been no fire 
at the NPRC.  Thus, these records are not forthcoming, under 
any circumstance, in turn meaning VA has fulfilled its duty 
to assist him in obtaining evidence relevant to his claims 
since further attempts to obtain these records would no doubt 
prove futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the RO scheduled the veteran for a VA examination in 
June 2003, but he failed to report for it.  See 38 C.F.R. § 
3.655(b).  He indicated in a March 2005 written statement 
that he did not believe a VA examination would assist his 
claim since his service records had been destroyed and over 
50 years had passed since his alleged radiation exposure.  
The consequence of his failure without good cause to report 
for his VA examination is that his claim for service 
connection must be considered on the basis of the evidence 
already on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist him in developing his claim, he has a concomitant 
obligation to cooperate with VA in these efforts.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Since he has not done 
this, for reasons only he believes are justifiable, no 
further development can be conducted, and even the heightened 
duty owed in cases like this one, where records were 
destroyed by the fire at NPRC, has been met.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  See also 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

Legal Analysis

The veteran contends he is entitled to service connection for 
lymphoma and type II diabetes mellitus due to exposure to 
ionizing radiation.  In numerous written statements received 
during the course of this appeal, he maintained that he was 
involved in the testing of nuclear weapons in the Marshal 
Islands during Operation Greenhouse in 1951.  In addition, he 
stated that he transported and disposed of barrels containing 
nuclear waste produced by the Hanford Bomb Works in 1951 and 
1952.  He said that he wore paper or gauze coveralls and face 
masks and was sometimes given a radiation badge to monitor 
his radiation exposure levels.  He also stated that his 
unit's activities were monitored by men using Geiger 
counters, they were prescribed iodine pills, and they were 
regularly monitored by medical professionals.



Service Connection - In General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted on a 
presumptive basis for certain chronic disabilities, including 
certain types of cancer (e.g., Hodgkin's disease, leukemia, 
etc.) and diabetes mellitus, usually when manifested to a 
compensable degree of at least 10 percent within one year 
after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  This presumption, however, is 
rebuttable by probative evidence to the contrary.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes there is a current diagnosis 
of the condition claimed; in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service Connection - Exposure to Ionizing Radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, where it is contended that a disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined "radiation risk activities" and 
have certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, as already alluded to, 
direct service connection can be established by showing the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 2004).

Certain diseases are presumptively service connected in a 
"radiation-exposed veteran" under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" means 
a veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means on-site participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during certain periods in 1945 and 1946; internment as a 
prisoner of war (POW) of Japan during World War II under 
certain conditions; and service under certain conditions in 
Paducah, Kentucky; Portsmouth, Ohio; Oak Ridge, Tennessee; or 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

If a veteran does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3), he or she may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the veteran suffers from a radiogenic 
disease, such as non-Hodgkin's lymphoma.  Non-Hodgkin's 
lymphoma must have become manifest five years or more after 
exposure to radiation.  38 C.F.R. § 3.311(b)(5).

The special development procedures available pursuant to 38 
C.F.R. § 3.311 require that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but are not 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records 
(SMRs), and other records that may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to VA's Under Secretary for 
Health, who will be responsible for preparing a dose 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).



In the alternative, if the veteran may not take advantage of 
38 C.F.R. §§ 3.309(d) and 3.311, he may still establish 
entitlement to service connection if the evidence of record 
shows his disability is related to his military service or 
manifested to a compensable degree within one year following 
his discharge from service.  See Combee, 34 F.3d 1039.

Analysis - Lymphoma

The veteran claims he has lymphoma from exposure to ionizing 
radiation.

As mentioned, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  Here, there is no medical evidence 
indicating the veteran currently has lymphoma.  Private 
medical records dated from 2003 to 2005 show he reported a 
history of lymphoma in the 1950s.  However, none of the 
records show a current diagnosis of this condition based upon 
objective evaluation or treatment for the disease.  Moreover, 
he failed to report for his scheduled VA examination in June 
2003, which may have provided evidence of the necessary 
current diagnosis.  Absent this evidence, the Board is left 
to decide his claim based on the evidence already on file.  
See 38 C.F.R. § 3.655(b).

In the absence of a current diagnosis of lymphoma, service 
connection may not be granted.  See Brammer, 3 Vet. App. at 
225.  To the extent the veteran believes he currently has 
lymphoma, or has at some time in the past, he simply does not 
have the necessary medical training and/or expertise to make 
this determination, i.e., to provide this requisite 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, for these reasons and bases, the 
preponderance of the evidence is against his claim for 
service connection for lymphoma, and there is no reasonable 
doubt to resolve in his favor, so his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Analysis - Type II Diabetes Mellitus

The veteran also contends he developed type II diabetes 
mellitus as a result of his exposure to ionizing radiation.  
Type II diabetes mellitus, however, is not a radiogenic 
disease to which the special presumptions of 38 C.F.R. § 
3.309(d) or 38 C.F.R. § 3.311 apply.  Thus, it is not 
necessary to attempt to determine whether he was a 
"radiation-exposed veteran" who participated in a 
"radiation-risk activity" in order to adjudicate his claim.

Instead, the Board must evaluate whether service connection 
for the veteran's type II diabetes mellitus can be 
established on a direct basis.  See Combee, 34 F.3d 1039.  
Direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated 
by service," a task which "includes the difficult burden of 
tracing causation to a condition or event during service."  
Id. at 1043.  As explained above, for service connection to 
be granted three elements must be met:  (1) evidence of 
current disability; (2) in-service incurrence of disease or 
injury; and (3) evidence of a relationship between the 
current disability and the disease or injury in service.  See 
Hickson, 12 Vet. App. at 253.

Concerning this, the veteran's private medical records dated 
from 2003 to 2005 show he has a current diagnosis of type II 
diabetes mellitus.  The first element of service connection, 
a current diagnosis of the condition alleged, is therefore 
met.  See Hickson, 12 Vet. App. at 253.  

But according to a May 2003 private treatment record, the 
veteran's type II diabetes mellitus began approximately seven 
years earlier, meaning in 1996.  If indeed true, that was 
nearly 40 years (i.e., four decades) after his military 
service ended in 1957, well beyond the one-year presumptive 
period for the initial manifestation of this condition to a 
compensable degree of at least 10 percent under 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Thus, 
although his SMRs are missing and presumed destroyed, he does 
not allege and the evidence does not otherwise suggest he had 
this condition while in service or even within one year after 
his discharge.  So even if available, his service medical 
records would not show he did, thereby lessening the 
importance of their absence.

The medical evidence of record has established that the 
veteran's type II diabetes mellitus did not begin in service, 
as required by Hickson element (2).  And of equal or even 
greater significance, there also is no medical nexus opinion 
otherwise causally relating this disease to his military 
service - and, in particular, to exposure to ionizing 
radiation.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  So Hickson element (3) also is not 
satisfied.

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must be denied.  See 38 U.S.C.A. §5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for lymphoma due to exposure 
to ionizing radiation is denied.

The claim for service connection for type II diabetes 
mellitus due to exposure to ionizing radiation, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


